The opinion of the court was delivered
by Thompson, C. J.
— The paramount question of this case is, whether the words “ domestic distilled spirits,” in the inspection laws of this Commonwealth, mean only spirits distilled within the Commonwealth, or extend equally to spirits manufactured in other states and brought hither. The nature of state authority and jurisdiction would necessarily incline one to the opinion that the term “domestic” is only appropriately used in an act of the state legislature to describe a product exclusively belonging to, and within the sovereign jurisdiction of the state. As a government with sovereign powers within its limits and none outside, other states are, in a legislative sense, necessarily foreign. All productions within are domestic; those from outside are foreign. When the state speaks of “ domestic” manufactures, it means, as a general thing, those within its jurisdiction: that of course is the first sense of this expression, at least; if there be another, we must look for it ab extra the expression. I think it very clear, that the term “ domestic distilled spirits” means ex viseeribus suis, those manufactured within this Commonwealth. 'But we have that within the Act of 1835, the commencement of the inspection system of liquors to-day, which is explanatory of those words. The first clause of the 123d section of the Act of the 15th April 1835 declares that “ spirituous liquors distilled within this Commonwealth shall, if designed for exportation from the port of Philadelphia, except,” &c., be liable to inspection by an inspector of “domestic distilled spirits,” appointed for the city and county of Philadelphia; and the act provides for the appointment of inspectors also for Lancaster, and certain towns and boroughs in the country, viz., for the borough of Wrightsville, in York county, Norristown, Montgomery county, and for Allegheny *104county. And it further provides that “.domestic distilled spirits” may be inspected at each of those places. They may be inspected at these places as well as at Philadelphia. This is the meaning and reason for the phraseology in the act noticed by the counsel for the Commonwealth. There is no room to entertain the idea contended for, that the section means the inspection of spirituous liquors distilled within this Commonwealth, as also the inspection of “ domestic distilled spirits” in a national sense. In Catherwood v. Collins, 12 Wright 480, the limited sense of the terms is accepted without a question. The learned judge below was quite right therefore, we think, in holding to this view. Upon the Act of 1885, the Commonwealth had no case, for it was proved, and not controverted, that the spirits seized were manufactured in New York, and only rectified in Philadelphia.
But it was argued that, by the Act of 21st of April 1858, the Act of 1835 was altered, and the liability to inspection enlarged, so as to extend to “domestic distilled spirits” in a national sense. We are troubled with a refutation of this pretension, only because the section of the act relied on to prove this position was mainly kept out of view on the trial.
By the Act of 1835, only such liquors as were designed for exportation were subject to inspection, excepting coastwise. The Act of 1858 changed this, and provided that “ all domestic distilled spirits for sale at the port of Philadelphia, whether for exportation or otherwise, shall be inspected,” &c., by “the duly appointed inspectors of domestic distilled spirits, in the manner now provided by law.” This was a mere extension of inspection to all domestic distilled spirits of the kind meant by the original act, viz., all manufactured in the Commonwealth, and for sale at the port of Philadelphia, whether for export or otherwise. The Act of 10th April 1867, under which the seizure took place, did not extend the inspection laws beyond the subjects of them under previous acts. It regulated inspections, and provided the penalty of seizure of non-inspected liquors. The learned judge very properly held all these acts as in pari materia, and as applicable to one and th,e same subject-matter, namely, to the inspection of distilled spirits manufactured in this Commonwealth. There is not a word in either of the acts, subsequent to the Act of 1835, to extend the inspection laws beyond the subject-matter of that law; and, as we have already said, it contained a clause which was expository of its meaning, and proved it applicable only to the manufacture of spirits within the state.
This being the meaning of these acts, it would have been error to have admitted parol testimony as to their supposed meaning. That is never done. Whether an article of commerce is that which is described by given words in a statute, is sometimes the subject of proof. But this only defines the article, not the law. *105Whether an article was bohea tea, was the matter in controversy in the case of Two Hundred Chests of Tea : 9 Wheat. 430. It was seized by the collector at Boston because entered as bohea, and he alleged it was black tea which bore a higher duty. The question in proof there was, not what the Act of Congress was or meant, but what the article seized was. That was certainly the subject of proof, and that was not what was proposed here. Here there was no dispute about the articles seized. The dispute was whether it was within the Acts of Assembly requiring its inspection. To ascertain that, the law must be construed by legal rules and by its constituted interpreters, the courts, and not by experts. The learned judge very properly, therefore, rejected the proposed testimony.
It was argued, but not strenuously, that rectified liquors, without regard to where made, if rectified within this Commonwealth, were liable to inspection and seizure, if not inspected and branded. The act is penal and must be construed strictly, and this is not within its words. The rectifying process is not a manufacturing process. Webster says it means “ correcting; amending; refining by distillation, sublimation; adjusting.” Rectifying distilled spirits, therefore, made in another state, does not constitute it spirituous liquor manufactured within this Commonwealth. The spirits were not manufactured here, they were only corrected or refined within this Commonwealth.
The inspection laws were not enacted to produce emoluments to inspectors; they were to give character abroad. to our own manufactures, and thus to insure a market on account of the place of their origin. The state gains nothing pecuniarily by inspecting — the officers do. The state gains a character for her manufactures, and therefore she does not choose to allow the products of other states to pass for hers; nay, not even to increase the emoluments of her inspectors. The learned judge was right in denying the claim to seize on account of non-inspection of rectified liquors, manufactured in another state, and refined here.
We are of opinion that the plea was a sufficient denial of everything in the case which went to show a right to seize these barrels of whiskey. It denied that they were in the possession of J. S. Wilson in fraud of the inspection law. Not being stencil marked, it lay on the defendant, after the article was proved to be distilled spirits, to show why they were not so marked, and it seems to me nothing could more satisfactorily show this than that they were the product of a state, foreign as a state, to Pennsylvania, viz., the state of New York, and not required to be inspected. It cannot be doubted that this fact would directly meet the allegation of fraud upon our inspection laws. There was no error in this ruling.
A question as to the kind of casks or vessels to which inspec*106tion extends under the Acts of Assembly we have been considering, was somewhat discussed at bar, and in the paper-book of the defendants in error. It is not involved in this case, and we do not decide it; not because of inherent difficulties in it, but because it is not raised by the plaintiff in error, and not necessary to be determined in answer to anything that is raised.
There being no error in the record, the judgment is affirmed.